            Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


LAUREL LAWSON, JAMES CURTIS,                                        CIVIL ACTION FILE
and JAMES TURNER, on behalf of                                      NO. 1:18-cv-02484-SDG
themselves and other similarly-situated
persons,
          PLAINTIFFS,
v.
CITY OF ATLANTA, GEORGIA,
          DEFENDANT.
                                                         /

                       JOINT MOTION TO STAY PROCEEDINGS

          Plaintiffs, Laurel Lawson, James Curtis and James Turner, on behalf of

themselves and other similarly situated persons (the “Plaintiffs”) 1 and Defendant

City of Atlanta, Georgia (the “City”) respectfully move this Court to enter an Order

staying these proceedings for 90 days due to the wide-ranging effects of the

coronavirus pandemic, and in support thereof state as follows:

                                       I. INTRODUCTION

          1.      This is a putative class action lawsuit filed by the Plaintiffs against the

City in which the Plaintiffs allege the City is violating Title II of the American’s


1
    The City and Plaintiffs, collectively, are hereinafter referred to as the “Parties”.
                                                     1
        Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 2 of 9




with Disabilities Act and Section 504 of the Rehabilitation Act based on allegations

that the City failed to maintain the City’s sidewalks so that they are equally

accessible to persons with mobility impairments.

      2.      On March 2, 2020, Georgia Governor Brian P. Kemp and Georgia

Department of Public Health Officials confirmed Georgia’s first cases of

Coronavirus Disease 2019 (“COVID-19”).

      3.      On March 12, 2020, Atlanta Mayor Keisha Lance Bottoms announced

the City is implementing a full telework deployment for all non-essential employees

through March 31, 2020, pursuant to the terms of the City’s recently issued telework

policy. City Hall is closed to the public.

      4.      On March 14, 2020, Governor Brian P. Kemp of Georgia signed a

Public Health State of Emergency Proclamation relating to the spread of COVID-19

in Georgia.

      5.      On March 18, 2020, Mayor Bottoms closed City Hall to essential and

non-essential employees.

      6.      On March 23, 2020, Mayor Bottoms issued an Executive Order

instituting a temporary order for those individuals within the territorial limits of the

City of Atlanta to stay in their place of residence in response to the rising number of

COVID-19 infections (the “Stay at Home Order”).

                                             2
        Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 3 of 9




      7.     On March 24, 2020, Mayor Bottoms issued an Executive Order

postponing all meetings of the City of Atlanta Boards, authorities, commissions,

committees or similar bodies which were, and are scheduled to occur in City Hall or

other City Facilities.

      8.     On March 27, 2020, Mayor Bottoms re-issued her Stay at Home Order,

directing individuals within the territorial jurisdictional limits of the City of Atlanta

to stay in their place of residence to combat the spread of COVID-19.

      9.     On March 29, 2020, President Donald J. Trump announced that

Americans should adopt social-distancing measures, such as working from home

and avoiding gatherings of more than 10 people through the end of April 2020.

      10.    At 6 p.m. on April 3, 2020, Governor Kemp’s statewide stay at home

order takes effect.

      11.    Given the governmental and societal measures being undertaken to

contain and/or delay the unprecedented health risks related to the spread of COVID-

19 and the unavailability of City staff whose presence is necessary for the active

prosecution and defense of this action, as well as any settlement discussions, the

Parties are requesting a 90 day stay of this action.




                                           3
        Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 4 of 9




                         II. IMPACT ON THE PARTIES

      12.    As a result of the above directives, Atlanta residents (with the exception

of essential/critical mission personnel) have been instructed not to leave their homes.

This includes Plaintiffs, City representatives, and City staff who are likely the key

fact witnesses that either Plaintiffs or the City intend to utilize in this matter.

      13.    Likewise, experts are unable to leave their homes and take

measurements and recordings of the alleged inaccessible sidewalks, curb ramps, and

things of that nature that are the subject of this lawsuit without incurring significant

risk to their health and welfare.

      14.    Because of this, the City is unable to complete a proper assessment of

the facilities that are the subject of this lawsuit in order for its experts to prepare

appropriate expert disclosures to respond to those already prepared and served on

the City by the Plaintiffs.

      15.    In addition, the City’s current counsel, recently engaged by the City,

have been unable to obtain documents and information necessary for the litigation

due to the Stay at Home Orders and telework policy.

                              IV. LEGAL STANDARD

      16.     “A district court has broad discretion to stay proceedings as an incident

to its power to control its own docket.” Baine v. Citibank, N.A., No. 1:18-CV-3024-

                                            4
        Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 5 of 9




AT-JSA, 2018 WL 6167950, at *1 (N.D. Ga. Oct. 10, 2018) (internal citation

omitted).

      17.    “Courts generally consider the following factors when deciding

whether to grant a stay: (1) whether a stay would unduly prejudice or present a

tactical disadvantage to the non-moving party; (2) whether a stay will simplify the

issues in the case; and (3) whether discovery is complete and a trial date has been

set.” Id. (finding good cause and granting defendants’ motion to stay).

                                  V. ANALYSIS

      18.    While many cases brought and pending in United States District Courts

may procedurally move forward with electronic filings not impacted by stay-at-

home orders, the substantive aspects of cases such as this cannot so easily move

forward, given the tangible and physical aspects of the alleged barriers at the heart

of this case, and the need for City staff, consultants, and experts to actively

participate in substantive matters regarding the litigation.

      19.    A stay in this matter would not unduly prejudice Plaintiffs. Due to the

stay-at-home orders, Plaintiffs will not be able to proceed with discovery or

substantive discussions. In discussing this motion, counsel for the Parties are both

of the opinion that neither Party is materially advantaged or prejudiced by the stay

requested.

                                           5
        Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 6 of 9




      20.    A denial of a stay, however, would prejudice each Party differently.

For example, the City would not be able to timely complete its expert disclosures

due to the Stay at Home Orders and the City’s unwillingness to insist that its experts

and consultants, as well as certain City staff, violate the Stay at Home Orders and

telework orders, subjecting them to significant health risk. The City cannot in good

conscience demand that non-essential staff and outside providers go out and work in

a hostile and infectious environment when it is ordering all of its residents and non-

essential employees to do the opposite. Further, any City staff, expert or consultant

that contracts COVID-19 by performing work contrary to the Stay at Home Orders

presents a risk to the public health at large by being contagious, including, for at

least some period of time while being asymptomatic, thereby unknowingly

spreading the virus.

      21.    Plaintiffs would be prejudiced if the stay request is denied because

persons and documents they need from discovery to prosecute their case will not be

available as the trial calendar runs and deadlines expire.

      22.    Finally, discovery in this matter has not been completed, and a trial date

has not been set.




                                          6
         Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 7 of 9




                                     VI. CONCLUSION

       23.      For all the foregoing reasons, the Parties respectfully request that the

Court enter a 90 day stay in this matter 2, providing that 14 days before the stay is

lifted, the parties must submit a written status report with a recommendation to the

Court as to whether the stay should be lifted or extended based on the circumstances

at that time.

Dated: April 6, 2020


COUNSEL FOR PLAINTIFFS

/s/ Andrew Y. Coffman                                         /s/ James E. Radford
Andrew Y. Coffman                                             James E. Radford
Georgia Bar No. 173115                                        Georgia Bar No. 108007
A. Lee Parks, Jr.                                             Regan E. Keebaugh
Georgia Bar No. 563750                                        Georgia Bar No. 585500
J. Daniel Cole                                                Georgia Lord
Georgia Bar No. 450675                                        Georgia Bar No. 447932
PARKS, CHESIN & WALBERT, P.C.                                 RADFORD & KEEBAUGH, LLC
75 Fourteenth Street, 26th Floor                              315 w Ponce de Leon Ave. @1080
Atlanta, GA 30309                                             Decatur, GA 30030
Telephone: 404-873-8000                                       Telephone: 678-271-0300
Facsimile: 404-873-8050                                       james@decaturlegal.com
acoffman@pcwlawfirm.com                                       regan@decaturlegal.com
lparks@pcwlawfirm.com                                         georgia@decaturlegal.com
dcole@pcwlawfirm.com



2
        The requested stay is for all court, and court rules-mandated tasks, activities and deadlines.
Settlement discussions and the informal exchange of information and discovery materials, to the
extent possible under the aforementioned conditions, shall be permitted.
                                                  7
      Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 8 of 9




COUNSEL FOR DEFENDANT

GREENBERG TRAURIG, LLP                  GREENBERG TRAURIG, P.A.
Terminus 200, Suite 2500                333 S.E. 2nd Avenue, Suite 4400
333 Piedmont Road NE                    Miami, Florida 33131
Atlanta, Georgia 30305                  Telephone: (305) 579-0500
Telephone: (678) 553-2100               Facsimile: (305) 579-0717
Facsimile: (678) 553-4745

/s/ Richard J. Valladares               ROBERT S. FINE (pro hac vice)
RICHARD J. VALLADARES                   Florida Bar No. 155586
Georgia Bar No. 611066                  Email: FineR@gtlaw.com
Valladaresr@gtlaw.com                   ROBERT S. GALBO (pro hac vice)
                                        Florida Bar No. 106937
                                        Email: GalboR@gtlaw.com
                                        ELISA H. BACA (pro hac vice)
                                        Florida Bar No. 1003009
                                        Email: BacaE@gtlaw.com




                                    8
        Case 1:18-cv-02484-SDG Document 54 Filed 04/06/20 Page 9 of 9




       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1D

      I hereby certify that the foregoing document was prepared in Times New

Roman, 14-point font, as provided by Local Rule 7.1D.

                                        /s/ Richard J. Valladares
                                        Richard J. Valladares
                                        Georgia Bar No. 611066



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed this JOINT MOTION

TO STAY PROCEEDINGS using the CM/ECF system which will automatically

send email notification of such filing to all attorneys of record.

      This 6th day of April, 2020.

                                       Respectfully submitted,

                                        /s/ Richard J. Valladares
                                        Richard J. Valladares
                                        Georgia Bar No. 611066




                                           9
